Exhibit 10.15

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

SECURITY AGREEMENT

 

 

by and among

 

 

TOWERSTREAM CORPORATION,

TOWERSTREAM I, INC.,

HETNETS TOWER CORPORATION,

ALPHA COMMUNICATIONS CORP.,

OMEGA COMMUNICATIONS CORP., and

TOWERSTEAM HOUSTON, INC.,     
as Grantors,

 

in favor of

MELODY BUSINESS FINANCE LLC,
as Administrative Agent,

 

 

 

Dated as of October 16, 2014

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

1.

DEFINED TERMS

1

 

1.1

Terms Defined in the Uniform Commercial Code

1

 

1.2

Definitions

2

 

1.3

Construction

6

        2.

SECURITY INTEREST

6

 

2.1

Grant of Security Interest

6

 

2.2

Security for Obligations

7

 

2.3

Grantors Remain Liable

7

 

2.4

Distributions on Pledged Shares

7

        3.

REPRESENTATIONS AND WARRANTIES

7

 

3.1

Existence

7

 

3.2

Authorization of Agreement; No Conflict

8

 

3.3

Consents

8

 

3.4

Perfected First Priority Liens

8

 

3.5

Title; No Other Liens

9

 

3.6

State of Organization; Location of Certain Collateral; Other Information

9

 

3.7

Accounts

9

 

3.8

Chattel Paper

9

 

3.9

Commercial Tort Claims

10

 

3.10

Deposit Accounts

10

 

3.11

Intellectual Property

10

 

3.12

Investment Property; Partnership/LLC Interests

10

 

3.13

Instruments

10

 

3.14

Farm Products

10

 

3.15

Government Contracts

10

 

3.16

Network Site Lease Agreements

10

 

3.17

Letter of Credit Rights

11

        4.

COVENANTS

11

 

4.1

Maintenance of Perfected Security Interest; Further Information

11

 

4.2

Maintenance of Insurance

12

 

4.3

Changes in Locations, Name or Structure

12

 

4.4

Required Notifications

12

 

4.5

Delivery Covenants

12

 

4.6

Control Covenants

12

 

4.7

Filing Covenants

13

 

4.8

Accounts

14

 

4.9

Intellectual Property

14

 

4.10

Investment Property; Partnership/LLC Interests

15

 

4.11

Equipment

15

 

4.12

Network Site Lease Agreements

16

 

4.13

FCC Licenses

16

 

4.14

Further Assurances

16

        5.

REMEDIAL PROVISIONS

16

 

5.1

General Remedies

16

 

5.2

Specific Remedies

17

 

5.3

Registration Rights; Further Approvals

19

 

 
i

--------------------------------------------------------------------------------

 

 

 

5.4

Application of Proceeds

20

 

5.5

Waiver, Deficiency

20

        6.

ADMINISTRATIVE AGENT

19

 

6.1

Administrative Agent’s Appointment as Attorney-In-Fact

19

 

6.2

Duty of Administrative Agent

21

 

6.3

Authority of Administrative Agent

22

        7.

MISCELLANEOUS

22

 

7.1

Notices

22

 

7.2

Amendments, Waivers and Consents

22

 

7.3

Expenses, Indemnification, Waiver of Consequential Damages, etc.

22

 

7.4

Right of Set Off

23

 

7.5

Governing Law; Jurisdiction; Venue; Service of Process

23

 

7.6

Appointment of Parent as Agent

24

 

7.7

[Intentionally Omitted]

24

 

7.8

No Waiver by Course of Conduct; Cumulative Remedies

24

 

7.9

Successors and Assigns

25

 

7.10

Survival of Indemnities

25

 

7.11

Titles and Captions

25

 

7.12

Severability of Provisions

24

 

7.13

Counterparts; Telefacsimile Execution

24

 

7.14

Integration

25

 

7.15

Advice of Counsel; No Strict Construction

25

 

7.16

Acknowledgements

25

 

7.17

Releases

25

 

7.18

Additional Grantors

26

 

7.19

All Powers Coupled with Interest

26

 

 

SCHEDULES



 

Schedule 3.4

Filing Offices

Schedule 3.6

Legal Name; Jurisdiction of Organization; Taxpayer ID; Mailing Address; Chief
Executive Office and Other Locations

Schedule 3.9

Commercial Tort Claims

Schedule 3.10

Deposit Accounts

Schedule 3.11

Intellectual Property

Schedule 3.12

Investment Property and Partnership/LLC Interests

 

EXHIBITS



 

Exhibit A

Form of Rooftop Agreement

Exhibit B

Joinder Agreement

Exhibit C

Trademark Security Agreement

      

 
ii

--------------------------------------------------------------------------------

 

 

SECURITY AGREEMENT

 

 

This SECURITY AGREEMENT (this “Agreement”) is entered into as of October 16,
2014, among TOWERSTREAM CORPORATION, a Delaware corporation (“Parent”),
TOWERSTREAM I, INC., a Delaware Corporation (“Towerstream I”), HETNETS TOWER
CORPORATION, a Delaware corporation (“Hetnets”), ALPHA COMMUNICATIONS CORP., a
Delaware corporation (“Alpha”), OMEGA COMMUNICATIONS CORP., a Delaware
corporation (“Omega”), TOWERSTEAM HOUSTON, INC., a Texas corporation (“Houston”;
collectively with Parent, Towerstream I, Hetnets, Alpha, Omega and any
Additional Grantor (as defined below) who may become party to this Agreement,
the “Grantors”), in favor of MELODY BUSINESS FINANCE LLC, a Delaware limited
liability company (“Melody”), as administrative agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of the Secured Parties (as
defined below).

 

STATEMENT OF PURPOSE

 

Pursuant to that certain Loan Agreement, dated as of the date hereof among
Parent, Towerstream I and Hetnets (collectively, the “Borrowers”), the various
financial institutions and other Persons from time to time parties thereto
(collectively, the “Lenders”), and Administrative Agent (the “Loan Agreement”),
the Lenders have agreed to make Loans to the Borrowers upon the terms and
subject to the conditions set forth therein. Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Loan Agreement.

 

Alpha, Omega and Houston are all Subsidiaries of the Borrowers, and have
guaranteed the payment and performance of the Obligations pursuant to the terms
of the Guaranty.

 

It is a condition precedent to the obligation of the Lenders to make their
respective Loans to the Borrowers (or participations in respect thereof) under
the Loan Agreement that Grantors shall have executed and delivered this
Agreement to Administrative Agent, for the ratable benefit of itself and the
Lenders (collectively, the “Secured Parties”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce
Administrative Agent and the Lenders to enter into the Loan Agreement and to
induce the Lenders to make their respective Loans to the Borrowers (or
participations in respect thereof) thereunder, each Grantor hereby agrees with
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

 

1.

DEFINED TERMS

 

 

1.1

Terms Defined in the Uniform Commercial Code.

 

(a)     The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Loan Agreement) as in effect from
time to time: “Account”, “Account Debtor”, “Authenticate”, “Certificated
Security”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”,
“Deposit Account”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Farm
Products”, “Fixture”, “General Intangible”, “Goods”, “Instrument”, “Investment
Company Security”, “Investment Property”, “Letter of Credit Rights”, “Proceeds”,
“Record”, “Registered Organization”, “Securities Entitlement”, “Securities
Intermediary”, “Securities Account”, “Security”, “Supporting Obligation”,
“Tangible Chattel Paper”, “Transmitting Utility” and “Uncertificated Security”.

 

(b)     Terms defined in the UCC and not otherwise defined herein or in the Loan
Agreement shall have the meanings set forth in the UCC as in effect from time to
time.

 

 
1

--------------------------------------------------------------------------------

 

 

1.2     Definitions. As used in this Agreement, the following terms shall have
the following definitions:

 

“Additional Grantor” means each Subsidiary of a Borrower which hereafter becomes
a Grantor pursuant to Section 7.18 (as required pursuant to Section 7.19 of the
Loan Agreement).

 

“Administrative Agent” has the meaning set forth in the Preamble of this
Agreement.

 

“Agreement” has the meaning set forth in the Preamble of this Agreement.

 

“Applicable Insolvency Laws” means all Legal Requirements governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including 11 U.S.C. Sections 544, 547, 548 and 550 and other “avoidance”
provisions of Title 11 of the United States Code).

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

 

“Avoidance Actions” means all claims and causes of action under the Bankruptcy
Code, and all related recoveries, that are or become property of any Grantor.

 

“Borrowers” has the meaning set forth in the Statement of Purpose of this
Agreement.

 

“Cash Dominion Period” means any period commencing upon the occurrence of an
Event of Default and continuing until such Event of Default is cured or waived
in accordance with the Loan Agreement.

 

“Collateral” has the meaning set forth in Section 2.1.

 

“Collateral Account” means any collateral account established by Administrative
Agent as provided in Section 5.2.

 

“Commitments” has the meaning set forth in the Loan Agreement.

 

“Contracts” means, collectively, all rights of each Grantor under all leases,
contracts, licenses and agreements to which such Grantor is now or hereafter a
party, including all rights, privileges and powers under Customer Contracts,
Network Site Lease Agreements and licenses, together with all rights of such
Grantor to receive moneys due or to become due thereunder or pursuant thereto,
but excluding rights under (but not excluding Proceeds of) any Excluded
Contracts.

 

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

 

“Controlled Depository” has the meaning set forth in Section 4.6.

 

“Controlled Intermediary” has the meaning set forth in Section 4.6.

 

“Copyrights” means collectively, all of the following of any Grantor: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications anywhere in the world,
including those listed on Schedule 3.11, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including damages or payments for past or future infringements of any of the
foregoing, (d) the right to sue for past, present and future infringements of
any of the foregoing and (e) all rights corresponding to any of the foregoing
throughout the world.

 

 
2

--------------------------------------------------------------------------------

 

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, including those listed in Schedule 3.11, granting any right under
any Copyright, including the grant of rights to manufacture, distribute, exploit
and sell materials derived from any Copyright.

 

“Customer Contract” means an agreement between a Grantor and another Person for
the sale of goods or services by such Grantor to such other Person.

 

“Distributions” means all dividends paid on Capital Stock, liquidating dividends
paid on Capital Stock, shares (or other designations) of Capital Stock resulting
from (or in connection with the exercise of) stock splits, reclassifications,
warrants, options, non-cash dividends, mergers, consolidations, and all other
distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Capital Stock constituting Collateral.

 

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to Administrative Agent.

 

“Excluded Collateral” means (a) the Capital Stock of Parent, (b) Capital Leases
to the extent the Capital Lease Obligations secured thereby are permitted under
the Loan Agreement, (c) any assets that are secured by a purchase money security
interest to the extent the purchase money Indebtedness secured thereby is
permitted under the Loan Agreement, and (d) any rights or interest in any
Contract or permit covering real or personal property of any Grantor (including
FCC Licenses and Network Site Lease Agreements) if under the terms of such
Contract or permit, or Legal Requirements with respect thereto, the grant of a
security interest or lien therein or the assignment of such Contract or permit
is prohibited as a matter of law or under the terms of such Contract or permit
and such prohibition or restriction has not been waived or the consent of the
other party to such Contract or permit has not been obtained (“Excluded
Contracts”); provided, however, (i) the foregoing exclusions of clauses (a) and
(d) shall in no way be construed to limit, impair, or otherwise affect any of
Lenders’ continuing security interests in and liens upon any rights or interests
of any Grantor in or to (1) monies due or to become due under or in connection
with any described contract, lease, permit, license, license agreement, or
Capital Stock of Parent, or (2) any Proceeds from the permitted sale, license,
lease, or other dispositions of any such Contract or permit, Capital Stock of
Parent, (ii) the foregoing exclusion of clause (b) shall not apply upon the
termination of the Capital Lease, (iii) the foregoing exclusion of clause (c)
shall not apply upon the termination of the purchase money security interest,
(iv) the foregoing exclusions of clause (d) shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is
unenforceable under Legal Requirements, and/or (2) to apply to the extent that
any consent or waiver has been obtained that would permit Lenders’ security
interest or lien or assignment notwithstanding the prohibition or restriction on
the pledge and/or assignment of such Contract or permit.

 

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor.

 

“Grantors” has the meaning set forth in the Preamble of this Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

“Intellectual Property” means collectively, all of the following of any Grantor:
(a) all systems software, applications software and internet rights, including
screen displays and formats, internet domain names, web sites (including web
links), program structures, sequence and organization, all documentation for
such software, including user manuals, flowcharts, programmer’s notes,
functional specifications, and operations manuals, all formulas, processes,
ideas and know-how embodied in any of the foregoing, and all program materials,
flowcharts, notes and outlines created in connection with any of the foregoing,
whether or not patentable or copyrightable, (b) concepts, discoveries,
improvements and ideas, (c) any useful information relating to the items
described in clause (a) or (b), including know-how, technology, engineering
drawings, reports, design information, trade secrets, practices, laboratory
notebooks, specifications, test procedures, maintenance manuals, research,
development, manufacturing, marketing, merchandising, selling, purchasing and
accounting, (d) Patents and Patent Licenses, Copyrights and Copyright Licenses,
Trademarks and Trademark Licenses, and (e) other licenses to use any of the
items described in the foregoing clauses (a), (b), (c) and (d) or any other
similar items of such Grantor necessary for the conduct of its business.

 

 “Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including any “issuer” as defined in the UCC).

 

“Loan Agreement” has the meaning set forth in the Statement of Purpose of this
Agreement.

 

“Obligations” means (a) with respect to Borrowers, the meaning set forth in the
Loan Agreement, (b) with respect to each Guarantor, the obligations of such
Guarantor under the applicable Guaranty executed by such Guarantor, and (c) with
respect to all Grantors, all liabilities and obligations of Grantors hereunder
and all liabilities and obligations of Grantors with respect to overdrafts,
returned items and related liabilities and all indemnification obligations under
the Loan Documents now or hereafter owing by any Grantor to any member of Lender
Group arising from or in connection with treasury, depositary or cash management
services or in connection with any automated clearinghouse transfer of funds for
the benefit of such Grantor. Notwithstanding the foregoing, the Obligations
shall not include the obligations of the Parent under the Warrants issued in
connection with the Loans.

 

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including such Grantor’s capital account, its
interest as a partner or member, as applicable, in the net cash flow, net profit
and net loss, and items of income, gain, loss, deduction and credit of any such
partnership, limited partnership or limited liability company, as applicable,
such Grantor’s interest in all Distributions made or to be made by any such
partnership, limited partnership or limited liability company, as applicable, to
such Grantor and all of the other economic rights, titles and interests of such
Grantor as a partner or member, as applicable, of any such partnership, limited
partnership or limited liability company, as applicable, whether set forth in
the partnership agreement or membership agreement, as applicable, of such
partnership, limited partnership or limited liability company, as applicable, by
separate agreement or otherwise.

 

“Patents” means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, patentable inventions and patent
applications anywhere in the world, including those listed on Schedule 3.11
hereto, (b) all reissues, extensions, continuations (in whole or in part) and
renewals of any of the foregoing, (c) all income, royalties, damages or payments
now or hereafter due and/or payable under any of the foregoing or with respect
to any of the foregoing, including damages or payments for past, present or
future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

 

“Patent License” means all agreements now or hereafter in existence, whether
written, implied or oral, providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, including any of the foregoing referred to in Schedule 3.11 hereto.

 

 
4

--------------------------------------------------------------------------------

 

 

“POP Agreement” means each license or other agreement pursuant to which a
Grantor is provided access to real property of the counterparty thereto to be
used and occupied for the transmission and reception of radio telecommunication
signals and for the construction, installation, operation, maintenance, repair
and removal of such Grantor’s telecommunications equipment.

 

“Restricted Securities Collateral” means any or all Collateral that, in order to
exercise its right to sell any or all of such Collateral, Administrative Agent
determines that it is necessary or advisable to register such Collateral under
the provisions of the Securities Act.

 

“Rooftop Agreements” means each agreement in form and substance similar to the
Rooftop Agreement attached as Exhibit C pursuant to which a Grantor is granted
the right of entry to property of the counterparty thereto for the purpose of
installing, maintaining and operating a broadband wireless internet platform and
system on a roof or alternative location of the counterparty.

 

“Secured Parties” has the meaning set forth in the Statement of Purpose of this
Agreement.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Security Interests” means the security interests granted pursuant to Article 2,
as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Loan Documents.

 

“Termination Date” means the date of Security Termination as defined in the Loan
Agreement.

 

“Trademarks” means collectively all of the following of any Grantor: (a) all
trademarks, rights and interests in trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, other business identifiers, prints and labels on which any of the
foregoing have appeared or appear, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Legal Requirements of a verified statement of use for
such trademark or service mark) anywhere in the world, including those listed on
Schedule 3.11, (b) all reissues, extensions, continuations (in whole or in part)
and renewals of any of the foregoing, (c) all income, royalties, damages and
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing (including the goodwill) throughout the
world.

 

“Trademark License” means any agreement now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark, including any of the foregoing referred to in Schedule 3.11.

 

“Trademark Security Agreement” means an agreement in form and substance attached
hereto as Exhibit C.

 

 
5

--------------------------------------------------------------------------------

 

 

1.3     Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, and the term
“including” is not limiting. The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in writing by the requisite Lenders in
accordance with Section 16.1 of the Loan Agreement. Any reference in this
Agreement or in the other Loan Documents to this Agreement or any of the other
Loan Documents or any other agreement, instrument or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
restatements, replacements, substitutions, joinders, and supplements, thereto
and thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, restatements,
replacements, substitutions, joinders, and supplements set forth herein or in
the other Loan Documents). Any reference herein to any Person shall be construed
to include such Person’s permitted successors and assigns, and, in the case of
any Governmental Authority, any Person succeeding to its functions and
capacities. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall be subject to representations and warranties made herein as to
the accuracy and completeness of the information contained therein. Any
reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including.” Any reference in this Agreement
or in any of the other Loan Documents to a Default that is continuing or an
Event of Default that is continuing or the continuance thereof, shall mean
(i) in the case of a Default, one that has not been cured within any applicable
cure period (to the extent susceptible to cure), and (ii) in the case of an
Event of Default, one that has not been waived in writing by Administrative
Agent and Lenders, as the case may be. In further clarification of the
foregoing, any Event of Default under this Agreement or under any other Loan
Document shall be “continuing” unless and until such Event of Default has been
waived in writing by Administrative Agent and Lenders, as the case may be. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

 

 

2.

SECURITY INTEREST

 

2.1     Grant of Security Interest. Each Grantor hereby grants, pledges and
collaterally assigns to Administrative Agent, for the ratable benefit of Secured
Parties, a continuing security interest in all of such Grantor’s right, title
and interest in and to all of the personal property of such Grantor, now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest, and
wherever located or deemed located, including the following (collectively, the
“Collateral”):

 

 

(a)

all Accounts;



 

(b)

all Avoidance Actions;



 

(c)

all cash and currency;



 

(d)

all Chattel Paper;



 

(e)

all Commercial Tort Claims identified on Schedule 3.9;



 

(f)

all Contracts;



 

(g)

all Deposit Accounts;



 

(h)

all Documents;



 

(i)

all Equipment;



 

(j)

all Fixtures;



 

 
6

--------------------------------------------------------------------------------

 

 

 

(k)

all General Intangibles;



 

(l)

all Goods;



 

(m)

all Instruments;



 

(n)

all Intellectual Property;



 

(o)

all Network Assets;



 

(p)

all Investment Property;



 

(q)

all Letter of Credit Rights;



 

(r)

all other personal property and rights of every kind and description and
interests therein not otherwise described above;



 

(s)

all books and records pertaining to the Collateral; and



 

(t)

to the extent not otherwise included, all Proceeds and products, rents, lease
and license payments and profits of or from any and all of the foregoing and, to
the extent not otherwise included, (i)all economic rights, (ii) all payments
under insurance (whether or not Administrative Agent is the loss payee thereof),
(iii) all claims and rights to recover for any past, present or future
infringement or dilution of or injury to any Intellectual Property, and (iv) all
tort claims, and all collateral security and Obligations given by any Person
with respect to any of the foregoing, provided, that the Security Interests
granted herein shall not extend to, and the term “Collateral” (including, any
defined term comprising a part thereof) shall not include, any Excluded
Collateral.

 

2.2     Security for Obligations. This Agreement and the Collateral of each
Grantor secure the full and prompt payment and performance, at any time and from
time to time as and when due (whether at the stated maturity, by acceleration or
otherwise), of the Obligations.

 

2.3     Grantors Remain Liable. Anything herein to the contrary notwithstanding:
(a) each Grantor shall remain liable to perform all of its duties and
obligations under the Contracts included in the Collateral to the same extent as
if this Agreement had not been executed, (b) the exercise by Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the Contracts included in the Collateral,
(c) neither Administrative Agent nor any other Secured Party shall have any
obligation or liability under the Contracts included in the Collateral by reason
of this Agreement, nor shall Administrative Agent or any other Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder, and (d) neither Administrative Agent nor any other Secured Party
shall have any liability in contract or tort for any Grantor’s acts or
omissions.

 

2.4     Distributions on Pledged Shares. If any Distribution is made in
contravention of Section 7.9 of the Loan Agreement, such Grantor shall hold the
same segregated and in trust for Administrative Agent until paid to
Administrative Agent in accordance with Section 5.2.

 

3.

REPRESENTATIONS AND WARRANTIES

 

To induce Administrative Agent and Lenders to enter into the Loan Agreement and
to induce Lenders to make their respective Loans to Borrowers thereunder, each
Grantor makes the following representations and warranties to Lender Group which
shall be true, correct, and complete in all material respects as of the Closing
Date, and such representations and warranties shall survive the execution and
delivery of this Agreement:

 

3.1     Existence. Each Grantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
has the requisite power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization, except where the failure to be so qualified or
authorized would not reasonably be expected to result in a Material Adverse
Change.

 

 
7

--------------------------------------------------------------------------------

 

 

3.2     Authorization of Agreement; No Conflict. Each Grantor has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement in
accordance with its terms. This Agreement has been duly executed and delivered
by the duly authorized officers of each Grantor and this Agreement constitutes
the legal, valid and binding obligation of such Grantor, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies. The
execution, delivery and performance by Grantors of this Agreement does not and
will not, by the passage of time, the giving of notice or otherwise,
(i) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Grantor, (ii) conflict with, result in a breach of or constitute a default under
any Significant Contract or material Governmental Approval relating to such
Grantor, except with respect to clauses (i) and (ii), where such conflict,
breach or default would not reasonably be expected to cause a Material Adverse
Change, or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property or revenues now owned or hereafter acquired
by any Grantor other than Liens arising under the Loan Documents or Permitted
Liens.

 

3.3     Consents. No approval, consent, exemption, authorization or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against any Grantor or any Issuer of this
Agreement, except (a) as may be required by laws affecting the offering and sale
of securities generally, (b) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office, (c) filings under the UCC
and/or the Assignment of Claims Act, and (d) those that have been obtained or
for which failure to obtain or make could not reasonably be expected to result
in a Material Adverse Change .

 

3.4     Perfected First Priority Liens.

 

(a)     Each Grantor is a Transmitting Utility.

 

(b)     Each financing statement naming any Grantor as a debtor is in
appropriate form for filing in the appropriate filing offices of the states
specified on Schedule 3.4. The Security Interests granted pursuant to this
Agreement (i) constitute valid security interests in all of the Collateral in
favor of Administrative Agent, for the ratable benefit of the Secured Parties,
as collateral security for the Obligations, and (ii): (A) when UCC financing
statements containing an adequate description of the Collateral, the correct
name of Grantor and the name of Administrative Agent shall have been filed in
the offices specified in Schedule 3.4, the Security Interests will constitute
valid first perfected security interests in all right, title and interest of
such Grantor in the Collateral to the extent that a security interest therein
may be perfected by filing pursuant to the UCC, prior to all other Liens and
rights of others therein except for Permitted Liens; (B) when each Patent
Security Agreements, Trademark Security Agreements and/or Copyright Security
Agreements has been filed with the United States Patent and Trademark Office or
the United States Copyright Office, the Security Interests will constitute valid
first perfected security interests in all right, title and interest of such
Grantor in the Intellectual Property therein described, prior to all other Liens
and rights of others therein except for Permitted Liens; (C) when each Control
Agreement has been executed and delivered to Administrative Agent, the Security
Interests will constitute valid first perfected security interests in all right,
title and interest of Grantors in the Deposit Accounts and/or Securities
Accounts (as applicable) subject thereto, prior to all other Liens and rights of
others therein and subject to no adverse claims except for Permitted Liens and
customary Liens in favor of the depositary at which such Deposit Accounts are
maintained; and (D) when each stock power has been executed and delivered to
Administrative Agent, together with the certificates evidencing the Capital
Stock comprising part of the Collateral, the Security Interests will constitute
valid first perfected security interests in all right, title and interest of
such Grantor in the Capital Stock, prior to all other Liens and rights of others
therein except for Permitted Liens.

 

 
8

--------------------------------------------------------------------------------

 

 

3.5     Title; No Other Liens. Except for the Security Interests and as set
forth on Schedule 3.5, each Grantor owns each item of Collateral free and clear
of any and all Liens or claims other than Permitted Liens. No effective
financing statement under the uniform commercial code of any state which names a
Grantor as debtor or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or in connection with Permitted
Liens. Except as set forth in Schedule 3.5, no Collateral is in the possession
or Control of any Person asserting any claim thereto or security interest
therein, except that (a) Administrative Agent or its designee may have
possession or Control of Collateral as contemplated hereby, (b) a depositary
bank may have Control of a Deposit Account owned by a Grantor at such depositary
bank and a Securities Intermediary may have Control over a Securities Account
owned by a Grantor at such Securities Intermediary, in each case subject to the
terms of any Control Agreement and to the extent required by Section 4, in favor
of Administrative Agent, and (c) a bailee, consignee or other Person may have
possession of the Collateral as contemplated by, and so long as the applicable
Grantors have complied to the satisfaction of Administrative Agent, with the
applicable provisions of Section 4.6(c).

 

3.6     State of Organization; Location of Certain Collateral; other
Information.

 

(a)     The exact legal name of each Grantor is set forth on Schedule 3.6.
Except as set forth on Schedule 3.6 opposite such Grantor’s name, during the
twelve (12) months preceding the date hereof, no Grantor has been known by any
other legal name, nor has any Grantor been the subject of any merger or other
corporate reorganization.

 

(b)     Each Grantor is a Registered Organization organized under the laws of
the state identified on Schedule 3.6 under such Grantor’s name. The FEIN and
Registered Organization number of each Grantor is set forth on Schedule 3.6
under such Grantor’s name.

 

(c)     All Collateral consisting of Network Assets, Equipment and Fixtures
(whether now owned or hereafter acquired) is (or will be) located at the
locations specified on Schedule 3.6, except (i) as provided in Section 4.6(c),
(ii) to the extent such Network Assets, Equipment and Fixtures are not subject
to the provisions of Section 4.6(c), Network Assets, Equipment and Fixtures in
transit or out for repair, or (iii) otherwise permitted hereunder. Except as may
be otherwise noted therein, all locations specified on Schedule 3.6 are leased
by the applicable Grantor.

 

(d)     The mailing address of each Grantor is specified on Schedule 3.6
opposite such Grantor’s name.

 

3.7     Accounts. The amount represented by each Grantor to Administrative Agent
as owing by each Account Debtor is, or will be, the correct amount actually and
unconditionally owing, except for ordinary cash discounts and allowances in
accordance with such Grantor’s prudent business conduct, as determined by such
Grantor. No Account Debtor has any defense, set-off, claim or counterclaim
against any Grantor that can be asserted against Administrative Agent, whether
in any proceeding to enforce Administrative Agent’s rights in the Collateral or
otherwise. None of the Accounts is, nor will any hereafter arising Account be,
evidenced by a promissory note or other Instrument (other than a check) that has
not been pledged to Administrative Agent in accordance with the terms hereof.

 

3.8     Chattel Paper.      No Grantor holds any Chattel Paper in the ordinary
course of its business.

 

 
9

--------------------------------------------------------------------------------

 

 

3.9     Commercial Tort Claims. No Grantor owns any Commercial Tort Claims
except as set forth on Schedule 3.9.

 

3.10     Deposit Accounts. All Deposit Accounts (including cash management
accounts that are Deposit Accounts, but excluding Deposit Accounts that
constitute Excluded Collateral, if any) and lockboxes owned by any Grantor are
listed on Schedule 3.10.

 

3.11     Intellectual Property.

 

(a)     All Copyright registrations, Copyright applications, issued Patents,
Patent applications, Trademark registrations and Trademark applications owned by
any Grantor in its own name are listed on Schedule 3.11.

 

(b)     Except as set forth in Schedule 3.11, none of the Intellectual Property
owned by any Grantor is the subject of any written licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.

 

3.12     Investment Property; Partnership/LLC Interests.

 

(a)     All Investment Property (including Securities Accounts, Commodity
Accounts, and cash management accounts that are Investment Property) and all
Partnership/LLC Interests owned by any Grantor are listed on Schedule 3.12.

 

(b)     All Investment Property and all Partnership/LLC Interests issued by any
Issuer to any Grantor (i) have been duly and validly issued and, if applicable,
are fully paid and nonassessable (except as such rights may arise under
mandatory provisions of applicable statutory law that may not be waived or
otherwise agreed and not as a result of any rights contained in any
organizational document), (ii) are beneficially owned as of record by such
Grantor and not subject to any preemptive rights, warrants, options or similar
rights or restrictions in favor of third parties or any contractual or other
restrictions upon transfer, and (iii) constitute all the issued and outstanding
shares of the Capital Stock of such Issuer issued to such Grantor.

 

(c)     Other than as disclosed on Schedule 3.12(c) hereto, all of the
Partnership/LLC Interests by their terms expressly provide that they are
Securities governed by Article 8 of the UCC.

 

3.13     Instruments. No Grantor holds any Instruments or is named a payee of
any promissory note or other evidence of indebtedness.

 

3.14     Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.

 

3.15     Government Contracts. No Grantor is party to any contract with a
Governmental Authority under which such Governmental Authority, as account
debtor, owes a monetary obligation to any Grantor under any account with a value
in excess of $100,000.

 

3.16     Network Site Lease Agreements. Exhibit A hereto sets forth a copy of
the standard form of Rooftop Lease Agreement used by Grantors in the ordinary
course of business. As to each Network Site Lease Agreement to which a Grantor
is a party, (i) such Grantor is not in default in any material respect under
such Network Site Lease Agreement, and to the knowledge of such Grantor, none of
the other parties to such Network Site Lease Agreement are in default, except to
the extent that such defaults, individually and in the aggregate, are not
reasonably likely to result in a Material Adverse Change, (ii) such Network Site
Lease Agreement is, or at the time of execution will be, the legal, valid and
binding obligations of all parties thereto, enforceable against such parties in
accordance with the respective terms thereof, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and no defense, offset, deduction or counterclaim will exist
thereunder in favor of any such party, (iii) other than with respect to any
Excluded Contract, to the knowledge of such Grantor, each Network Site Lease
Agreement is assignable to the Administrative Agent without the consent of any
other party, and (iv) the performance by such Grantor of its obligations under
such Network Site Lease Agreement in accordance with its terms will not
contravene, to the knowledge of such Grantor, any Legal Requirement applicable
to or binding on such Grantor or any contractual restriction binding on or
affecting such Grantor or any of its properties, except to the extent that any
such contravention, individually and in the aggregate, are not reasonably likely
to result in a Material Adverse Change and will not result in or require the
creation of any Lien upon or with respect to any of its properties, except for
Permitted Liens.

 

 
10

--------------------------------------------------------------------------------

 

 

3.17     Letter of Credit Rights.

 

(a)     No Grantor owns any Letter of Credit Rights.

 

(b)     To the extent it is does not constitute Excluded Collateral, each
Grantor shall instruct (and otherwise use its commercially reasonable efforts to
cause) each issuer of any letter of credit relating to any Letter of Credit
Rights to provide a legal, valid and enforceable consent of assignment of the
Proceeds of such letter of credit to Administrative Agent and no Grantor has
consented to, and is otherwise aware of, any Person (other than Administrative
Agent pursuant hereto) having control (within the meaning of Section 9-104 of
the UCC) over, or any other interest in, any of such Grantor’s rights in respect
thereof.

 

 

4.

COVENANTS

 

Until the Termination Date, each Grantor covenants and agrees that:

 

 

4.1

Maintenance of Perfected Security Interest; Further Information.

 

(a)     Each Grantor shall maintain the Security Interest created by this
Agreement in the Collateral as a first priority perfected Security Interest and
shall defend such Security Interest against the claims and demands of all
Persons whomsoever (other than holders of Permitted Liens).

 

(b)     Each Grantor will furnish to Administrative Agent upon Administrative
Agent’s reasonable request statements and schedules further identifying and
describing the assets and property of such Grantor that comprise the Collateral
and such other reports in connection therewith as Administrative Agent may
reasonably request, all in reasonable detail.

 

 
11

--------------------------------------------------------------------------------

 

 

4.2     Maintenance of Insurance. Each Grantor will maintain, with financially
sound and reputable companies, insurance policies in accordance with Section 6.8
of the Loan Agreement.

 

4.3     Changes in Deposit Accounts and Investment Property. No Grantor will,
except upon thirty (30) days’ prior written notice to Administrative Agent and
delivery to Administrative Agent of (a) all additional financing statements and
other instruments and documents reasonably requested by Administrative Agent to
maintain the validity, perfection and priority of the Security Interests
(including Control Agreements as required by Section 4.6) and (b) if applicable,
a written supplement to the Schedules of this Agreement: (i) permit any Deposit
Account (other than a Deposit Account that constitutes Excluded Collateral) to
be held by or at a depositary bank other than the depositary bank that held such
Deposit Account as of the date hereof as set forth on Schedule 3.10; or (ii)
permit any Investment Property (other than Certificated Securities delivered to
Administrative Agent pursuant to Section 4.5) to be held by a Securities
Intermediary other than the Securities Intermediary that held such Investment
Property as of the date hereof as set forth on Schedule 3.12.

 

4.4     Required Notifications. Each Grantor shall promptly notify
Administrative Agent, in writing, of: (a) any Lien (other than Permitted Liens)
on any of the Collateral which would adversely affect the ability of
Administrative Agent to exercise any of its remedies hereunder, (b) the
occurrence of any other event which could reasonably be expected to have a
Material Adverse Change on the aggregate value of the Collateral or on the
Security Interests, and (c) the acquisition or ownership by such Grantor of any
(i) Commercial Tort Claim in excess of $25,000 and deliver to Administrative
Agent a written supplement to Schedule 3.9 of this Agreement describing such
Commercial Tort Claim, (ii) Deposit Account (other than a Deposit Account that
constitutes Excluded Collateral), or (iii) Investment Property in excess of
$25,000 after the date hereof.

 

4.5     Delivery Covenants. Each Grantor will deliver and pledge to
Administrative Agent, for the ratable benefit of the Secured Parties, all
Certificated Securities, Partnership/LLC Interests evidenced by a certificate,
negotiable Documents, Instruments (in the face amount equal to, or greater than,
$50,000, and Tangible Chattel Paper owned or held by such Grantor, in each case,
together with an Effective Endorsement and Assignment and all supporting
Obligations, as applicable, unless such delivery and pledge has been waived in
writing by Administrative Agent. For the avoidance of doubt, nothing contained
in this Section 4.5 is intended to supersede, modify or abrogate the obligations
of Grantors to comply with the requirements of Section 7.12 of the Loan
Agreement.

 

4.6     Control Covenants.

 

(a)     Each Grantor shall instruct (and otherwise use its commercially
reasonable efforts to cause),

 

(i)     each depositary bank (other than Administrative Agent) holding a Deposit
Account (other than a Deposit Account that constitutes Excluded Collateral)
owned by such Grantor (unless (x) such Deposit Account has (and at all times
during the term of this Agreement will have) a credit balance of less than
$50,000, and (y) such Deposit Account, together with all other Deposit Accounts
for which there is no Control Agreement in effect and for which a Control
Agreement would be required to be in effect but for these clauses (x) and (y),
has an aggregate credit balance of less than $200,000); and

 

(ii)     each Securities Intermediary holding any Investment Property owned by
such Grantor (unless (x) such Investment Property has (and at all times during
the term of this Agreement will have) a value of less than $50,000, and (y) such
Investment Property, together with all other Investment Property for which there
is no Control Agreement in effect and for which a Control Agreement would be
required to be in effect but for these clauses (x) and (y), has an aggregate
value of less than $200,000),

 

 
12

--------------------------------------------------------------------------------

 

 

to execute and deliver a Control Agreement in form and substance reasonably
satisfactory to such depositary bank and the Administrative Agent that is
sufficient to provide Administrative Agent with Control of such Deposit Account
or such Investment Property (as the case may be), providing that no such
depositary bank or Securities Intermediary shall take instructions from the
applicable Grantor after notice from Administrative Agent of the commencement of
a Cash Dominion Period (but upon expiration of any Cash Dominion Period
Administrative Agent shall notify such depositary bank or such Securities
Intermediary that the applicable Grantor is once again entitled to give
instructions to such depositary bank or Securities Intermediary), and otherwise
in form and substance reasonably satisfactory to Administrative Agent (any such
depositary bank executing and delivering any such Control Agreement, a
“Controlled Depositary”, and any such Securities Intermediary executing and
delivering any such Control Agreement, a “Controlled Intermediary”). In the
event any such depositary bank or Securities Intermediary refuses to execute and
deliver such Control Agreement, Administrative Agent, in its sole discretion,
may require the applicable Deposit Account and Investment Property to be
transferred to Administrative Agent or a Controlled Depositary or Controlled
Intermediary, as applicable. All Deposit Accounts and all Investment Property
(other than such Deposit Accounts and Investment Property that constitute
Excluded Collateral) will be maintained with Administrative Agent or with a
Controlled Depository or a Controlled Intermediary, as applicable.

 

(b)     Each Grantor will take such actions and deliver all such agreements as
are reasonably requested by Administrative Agent to provide Administrative Agent
with Control of all Letter of Credit Rights and Electronic Chattel Paper owned
or held by such Grantor, including, with respect to any such Electronic Chattel
Paper, by having Administrative Agent identified as the assignee on the
Record(s) pertaining to the single authoritative copy thereof.

 

(c)     If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $1,000,000
individually at any one location (such Collateral exceeding such amount, the
“Excess Collateral”) is at any time in the possession or control of any
consignee, warehouseman, bailee (other than a carrier transporting Network
Assets to a purchaser in the ordinary course of business), processor, or any
other third party, such Grantor shall notify such Person in writing of the
Security Interests created hereby, shall use its commercially reasonable efforts
to obtain such Person’s written agreement to hold all such Excess Collateral for
Administrative Agent’s account subject to Administrative Agent’s reasonable
instructions, and shall use its commercially reasonable efforts to cause such
Person to issue and deliver to Administrative Agent warehouse receipts, bills of
lading or any similar documents relating to such Excess Collateral to
Administrative Agent’s together with an Effective Endorsement and Assignment.
Further, each Grantor shall use its commercially reasonable efforts to perfect
and protect such Grantor’s ownership interests in all Network Assets that is
Excess Collateral stored with a consignee for more than twelve (12) months
against creditors of the consignee by filing and maintaining financing
statements against the consignee reflecting the consignment arrangement filed in
all appropriate filing offices, providing any written notices required to notify
any prior creditors of the consignee of the consignment arrangement.

 

4.7     Filing Covenants. Immediately prior to the execution and delivery of
this Agreement by the Grantors, pursuant to Section 9-509 of the UCC and any
other Legal Requirements, each Grantor authorizes Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral to perfect as applicable, the
Security Interests of Administrative Agent under this Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as Administrative Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
Security Interest in the Collateral granted herein, including describing such
property as “all assets” or “all personal property.”

 

 
13

--------------------------------------------------------------------------------

 

 

4.8     Accounts.

 

(a)     Other than in the ordinary course of business consistent with its past
business conduct, no Grantor will (i) grant any extension of the time of payment
of any Account, (ii) compromise or settle any Account for less than the full
amount thereof, (iii) release, wholly or partially, any Account Debtor,
(iv) allow any credit or discount on any Account or (v) amend, supplement or
modify any Account in any manner that could reasonably be likely to adversely
affect the value thereof.

 

(b)     Each Grantor will deliver to Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any material Account.

 

(c)     Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
Administrative Agent may reasonably require in connection with such test
verifications. At any time and from time to time, upon Administrative Agent’s
reasonable request such Grantor shall cause independent public accountants to
furnish to Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts.

 

4.9     Intellectual Property.

 

(a)     Each Grantor (either itself or through licensees) (i) will continue to
use each registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially consistent with the quality of such
products and services as of the date hereof, (iii) will not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark could reasonably be expected to become invalidated or
impaired in any way, (iv) will not do any act, or knowingly omit to do any act,
whereby any issued Patent owned by such Grantor would reasonably be expected to
become forfeited, abandoned or dedicated to the public, (v) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any registered Copyright owned by such Grantor or
Copyright for which an application is pending (owned by such Grantor) could
reasonably be expected to become invalidated or otherwise impaired and (vi) will
not (either itself or through licensees) do any act whereby any material portion
of the Copyrights may fall into the public domain.

 

(b)     Each Grantor will notify Administrative Agent and the Lenders promptly
if it knows, or has reason to know, that any application or registration
relating to any Intellectual Property owned by such Grantor shall become
forfeited, abandoned or dedicated to the public, or of any adverse final
determination regarding such Grantor’s ownership of, or the validity of, any
Intellectual Property owned by such Grantor or such Grantor’s right to register
the same or to own and maintain the same.

 

(c)     No less frequently than once per fiscal quarter (for each fiscal quarter
in which any new application is made), Grantors shall provide a report to
Administrative Agent of any new applications for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, made by Grantors during such
fiscal quarter, whether such application is made by a Grantor or through any
agent, employee, licensee or designee of a Grantor. Upon the reasonable request
of Administrative Agent, the applicable Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as
Administrative Agent may reasonably request to evidence the security interest of
the Secured Parties in any Copyright, Patent or Trademark and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby.

 

 
14

--------------------------------------------------------------------------------

 

 

(d)     Each Grantor will take all reasonable and necessary steps, at such
Grantor’s sole cost and expense, including in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (unless Grantor shall
reasonably deem it appropriate under the circumstances not to pursue such
application (and to obtain the relevant registration)) and to maintain each
registration of material Intellectual Property, including filing of applications
for renewal, affidavits of use and affidavits of incontestability.

 

(e)     If any Grantor learns that any material Intellectual Property owned by a
Grantor is materially infringed, misappropriated or diluted by a third party,
the applicable Grantor shall (i) at such Grantor’s sole cost and expense, take
such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii)  promptly notify
Administrative Agent after it learns of such infringement, misappropriation or
dilution.

 

 

4.10

Investment Property; Partnership/LLC Interests.

 

(a)     Without the prior written consent of Administrative Agent, no Grantor
will (i) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Partnership/LLC Interests, except for
such additional Investment Property or Partnership/LLC Interests that will be
subject to the Security Interest granted herein in favor of the Secured Parties,
or (ii) enter into any agreement or undertaking in violation of the Loan
Agreement or other Loan Documents. Grantors will defend the right, title and
interest of Administrative Agent in and to any Investment Property and
Partnership/LLC Interests against the claims and demands of all Persons
whomsoever. With respect to any Investment Property or Partnership/LLC Interest
that is an “uncertificated security” for purposes of the UCC (other than any
“uncertificated securities” credited to a Securities Account), each Grantor
shall cause the Issuer of such uncertificated security to either (i) register
Administrative Agent as the registered owner thereof on the books and records of
the Issuer or (ii) execute an uncertificated securities Control Agreement,
pursuant to which such Issuer agrees to comply with Administrative Agent’s
instructions with respect to such uncertificated security without further
consent by such Grantor.

 

(b)     If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including any certificate representing a Distribution),
option or rights in respect of the ownership interests of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
Investment Property, or otherwise in respect thereof, or (ii) any sums paid upon
or in respect of any Investment Property upon the liquidation or dissolution of
any Issuer, such Grantor shall accept the same as the agent of the Secured
Parties, hold the same in trust for the Secured Parties, segregated from other
funds of such Grantor, and promptly deliver the same to Administrative Agent, on
behalf of the Secured Parties, in accordance with the terms hereof.

 

4.11     Equipment. In accordance with prudent business conduct, each Grantor
will maintain each item of Equipment in good working order and condition
(reasonable wear and tear and obsolescence excepted), and generally in
accordance with any manufacturer’s manual, and will as quickly as practicable
provide all maintenance, service and repairs reasonably necessary for such
purpose and will promptly furnish to Administrative Agent a statement respecting
any material loss or damage to any of the Equipment in excess of $100,000.
Notwithstanding the foregoing, subject to Section 2.3(c)(iii)(B) of the Loan
Agreement, the Grantor shall be entitled to dispose of obsolete Equipment and
other Network Assets in the ordinary course of its business. Subject to Section
2.3(c)(iii)(C) of the Loan Agreement, the the Grantor shall also be entitled to
apply Net Cash Proceeds from insurance proceeds for any damaged or destroyed
Equipment and/or Network Assets to replace such damaged or destroyed Equipment
and/or Network Assets.

 

 
15

--------------------------------------------------------------------------------

 

 

4.12     Network Site Lease Agreements; Customer Contracts. Upon the
Administrative Agent’s reasonable request therefor, such Grantor will furnish
the Administrative Agent with a correct and complete copy of each Network Site
Lease Agreement to which it is party as then in effect, including all amendments
thereto. Each Grantor will, at its expense, at all times perform and comply
with, in all material respects, all terms and provisions of each Network Site
Lease Agreement to which it is or hereafter becomes a party required to be
performed or complied with by it (including the payment of all license fees and
other sums due and payable thereunder) and enforce the terms and provisions
thereof in accordance with its terms, and will not waive, amend or modify any
provision thereof in any material respect other than in the ordinary course of
business of such Grantor in accordance with past practices and for a valid
economic or other business reason benefiting such Grantor (provided that in no
event may any waiver, amendment or modification be made that could reasonably be
expected to result in a Material Adverse Change). Each Grantor covenants and
agrees to exercise all of its material rights and remedies under such Network
Site Lease Agreement to which it is a party in a commercially reasonable manner
consistent with past practices. Each Grantor, in good faith, shall use
commercially reasonable efforts to enter into Network Site Lease Agreements and
Customer Contracts that by their terms permits the assignment of such Grantor’s
rights and interest thereunder in the manner contemplated by this Agreement;
provided, however, that in the event such Grantor determines in good faith that
entry into a Network Site Lease Agreement or Customer Contract that by its terms
prohibits the assignment of Grantor’s right and interest thereunder is in the
best interest of Grantor and its shareholders, such Grantor shall be entitled to
enter into such Network Site Lease Agreement or Customer Contract. Each Grantor
will notify the Administrative Agent promptly in writing upon any termination of
any material Network Site Lease Agreement or Customer Contract, in whole or in
part, or any material breach, default or event of default by any party
thereunder.

 

4.13     FCC Licenses. Each Grantor will maintain its FCC Licenses in compliance
in all material respects with all Legal Requirements and shall not transfer any
FCC License, except as otherwise permitted by this Agreement and in compliance
with all Legal Requirements. Upon the occurrence of an Event of Default, each
Grantor will exercise its commercially reasonable efforts to take any action
reasonably requested by Administrative Agent in order to effectuate a transfer
of such FCC Licenses to the Administrative Agent for the ratable benefit of the
Secured Parties subject to necessary regulatory approvals.

 

4.14     Further Assurances. Upon the reasonable request of Administrative Agent
and at the sole expense of Grantors, each Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including (i) the assignment of any
Significant Contract or Network Site Lease Agreement (other than any Excluded
Contract), and (iii) all applications, certificates, instruments, registration
statements, and all other documents and papers Administrative Agent may
reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement.

 

5.

REMEDIAL PROVISIONS

 

5.1     General Remedies. If an Event of Default shall occur and be continuing,
Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC or any
other Legal Requirements. Without limiting the generality of the foregoing,
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by Legal Requirements as referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived to the fullest extent permitted by Legal
Requirements), may in such circumstances forthwith collect, receive, appropriate
and realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of Administrative Agent or any other Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Administrative Agent may disclaim all
warranties in connection with any sale or other disposition of the Collateral,
including any warranties of title, possession, quiet enjoyment and the like.
Administrative Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at
Administrative Agent’s reasonable request, to assemble the Collateral and make
it available to Administrative Agent at places which Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. To the
fullest extent permitted by Legal Requirements, each Grantor waives all claims,
damages and demands it may acquire against Administrative Agent or any other
Secured Party arising out of the exercise by them of any rights hereunder except
to the extent any such claims, damages, or demands result solely from the gross
negligence or willful misconduct of Administrative Agent or any other Secured
Party, in each case against whom such claim is asserted. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.

 

 
16

--------------------------------------------------------------------------------

 

 

5.2     Specific Remedies.

 

(a)     Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts in the ordinary course of its business; provided that,
Administrative Agent may curtail or terminate such authority at any time after
the occurrence and during the continuance of an Event of Default.

 

(b)     Upon the occurrence and during the continuance of an Event of Default:

 

(i)     Administrative Agent may communicate with Account Debtors of any Account
and parties to any Significant Contract (other than an Excluded Contract)
subject to a Security Interest and, upon the reasonable request of
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance satisfactory to Administrative Agent) its Account Debtors and parties
to the Significant Contracts (other than Excluded Contracts) subject to a
Security Interest that such Accounts and the Significant Contracts (other than
excluded Contracts) have been assigned to Administrative Agent, for the ratable
benefit of the Secured Parties;

 

(ii)     if reasonably requested by Administrative Agent, each Grantor shall
forward to Administrative Agent, on the last Business Day of each week, deposit
slips related to all cash, money, checks or any other similar items of payment
received by Grantor during such week, and, if reasonably requested by
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to Administrative Agent;

 

(iii)     Administrative Agent may deliver notices and instructions in
accordance with Control Agreements covering Deposit Accounts and/or Securities
Accounts. Other than during a Cash Dominion Period, Administrative Agent may not
deliver any notices or instructions in accordance with the Control Agreements
covering Deposit Accounts and/or Securities Accounts. In addition, whenever any
Grantor shall receive any cash, money, checks or any other similar items of
payment relating to any Collateral (including any Proceeds of any Collateral),
subject to the terms of any Permitted Liens, such Grantor agrees that it will,
within one (1) Business Day of such receipt, deposit all such items of payment
into the Collateral Account or in a Deposit Account at a Controlled Depositary,
and until such Grantor shall deposit such cash, money, checks or any other
similar items of payment in the Collateral Account or in a Deposit Account at a
Controlled Depositary, such Grantor shall hold such cash, money, checks or any
other similar items of payment in trust for the Secured Parties and as property
of the Secured Parties, and Administrative Agent shall have the right to
transfer or direct the transfer of the balance of each Deposit Account to the
Collateral Account. All such Collateral and Proceeds of Collateral received by
the Administrative Agent hereunder shall be held by Administrative Agent in the
Collateral Account as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 5.4;

 

 
17

--------------------------------------------------------------------------------

 

 

(iv)     Administrative Agent shall have the right to receive any and all cash
dividends, payments or other Distributions made in respect of any Investment
Property, any Partnership/LLC Interests or any other Proceeds paid in respect of
any Investment Property or any Partnership/LLC Interests, except as may
otherwise be provided for in the Loan Agreement, and any or all of any
Investment Property (except for Excluded Collateral) or any Partnership/LLC
Interests shall be registered in the name of Administrative Agent or its
nominee, and Administrative Agent or its nominee may thereafter exercise (A) all
voting, corporate and other rights pertaining to such Investment Property or
such Partnership/LLC Interests at any meeting of shareholders, partners or
members of the relevant Issuers and (B) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property or such Partnership/LLC Interests as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Investment Property or any and all of the Partnership/LLC
Interests upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate, partnership or company structure of
any Issuer or upon the exercise by any Grantor or Administrative Agent of any
right, privilege or option pertaining to such Investment Property or such
Partnership/LLC Interests, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property or any and all of the
Partnership/LLC Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as
Administrative Agent may determine), all without liability except to account for
property actually received by it; but Administrative Agent shall have no duty to
any Grantor to exercise any such right, privilege or option and Administrative
Agent and the other Secured Parties shall not be responsible for any failure to
do so or delay in so doing. In furtherance thereof, each Grantor hereby
authorizes and instructs each Issuer with respect to any Collateral consisting
of Investment Property and Partnership/LLC Interests to (i) comply with any
instruction received by it from Administrative Agent in writing that (A) states
that an Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying following receipt of such notice and prior to
notice that such Event of Default is no longer continuing, and (ii) except as
otherwise expressly permitted hereby, pay any dividends, payments or other
Distributions with respect to any Investment Property or any Partnership/LLC
Interests directly to Administrative Agent.

 

(v)     Other than in connection with any Excluded Contract, Administrative
Agent shall be entitled to (but shall not be required to): (A) proceed to
perform any and all obligations of the applicable Grantor under any Significant
Contract and Network Site Lease Agreement and exercise all rights of such
Grantor thereunder as fully as such Grantor itself could, (B) do all other acts
which Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Loan Agreement, the other Loan Documents or
Legal Requirements, and (C) sell, assign or otherwise transfer any Significant
Contract or Network Site Lease Agreement in accordance with the Loan Agreement,
the other Loan Documents and Legal Requirements, subject, however, to the prior
approval of each other party to such Significant Contract or Network Site Lease
Agreement, to the extent required under the Significant Contract or Network Site
Lease Agreement; and

 

 
18

--------------------------------------------------------------------------------

 

 

(c)     Unless an Event of Default shall have occurred and be continuing and
Administrative Agent shall have given notice to the relevant Grantor of
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other Distributions made in respect of any Investment Property and
any Partnership/LLC Interests, in each case paid in the normal course of
business of the relevant Issuer and consistent with past practice, to the extent
permitted in the Loan Agreement, and to exercise all voting and other corporate,
company and partnership rights with respect to any Investment Property and any
Partnership/LLC Interests; provided, however, that no vote shall be cast or
other corporate, company or partnership right exercised or other action taken
which would impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Loan Agreement, this Agreement or any
other Loan Document.

 

5.3     Sale of Securities; Further Approvals.

 

(a)     Each Grantor recognizes that Administrative Agent may be unable to
effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale thereof
and otherwise in compliance with the rules and regulations promulgated pursuant
to the Securities Act and applicable state securities laws. Each Grantor
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Administrative
Agent shall be under no obligation to delay a sale of any of the Restricted
Securities Collateral for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.

 

(b)     Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws.
Notwithstanding the foregoing, Grantors are not required to register the
Restricted Securities Collateral for public sale under the Securities Act or
under applicable state securities law.

 

(c)     In connection with the exercise of the rights and remedies of the
Secured Parties, it may be necessary to obtain the prior consent, waiver or
approval of one or more Governmental Authorities to any transfer, assignment or
other disposition of Collateral or with respect to the operation of any
Collateral (including any Licenses issued by any Governmental Authority),
including the FCC and any applicable PUC. Each Grantor hereby agrees, upon the
occurrence and during the continuance of any Event of Default, that it will
execute, deliver and file, and hereby appoints (to the extent not prohibited by
Legal Requirements) Administrative Agent as its attorney-in-fact to execute,
deliver and file, on each Grantor’s behalf and in the applicable Grantor’s name,
all applications, certificates, filings, instruments and other documents
(including an application for an assignment or transfer of control or ownership)
that may be necessary or appropriate, in Administrative Agent’s reasonable
discretion, to obtain such consents or approvals. Each Grantor further agrees to
take such further action as Administrative Agent may reasonably request in
obtaining such approvals or consents upon and during the continuance of any
Default or Event of Default.

 

 
19

--------------------------------------------------------------------------------

 

 

5.4     Application of Proceeds. At such intervals as may be agreed upon in
writing by the Borrowers and Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at Administrative Agent’s
election, Administrative Agent may apply all or any part of the Collateral or
any Proceeds of the Collateral in payment in whole or in part of the Obligations
(after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of
Administrative Agent and the Lenders hereunder, including reasonable attorneys’
fees and disbursements) in accordance with Section 2.3(b) of the Loan Agreement.
Only after (i) the payment by Administrative Agent of any other amount required
by any provision of Legal Requirements, including Section 9-610 and
Section 9-615 of the UCC and (ii) the payment in full of the Obligations and the
termination of the Commitments, shall Administrative Agent account for the
surplus, if any, to any Grantor, or to whomever may be lawfully entitled to
receive the same (if such Person is not a Grantor).

 

5.5     Waiver, Deficiency. Each Grantor hereby waives, to the fullest extent
permitted by Legal Requirements, all rights of redemption, appraisement,
valuation, stay, extension or moratorium now or hereafter in force under any
Legal Requirements in order to prevent or delay the enforcement of this
Agreement or the absolute sale of the Collateral or any portion thereof. Each
Grantor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay its Obligations and
the reasonable fees and disbursements of any attorneys employed by
Administrative Agent or any other Secured Party to collect such deficiency.

 

 

6.

ADMINISTRATIVE AGENT

 

 

6.1

Administrative Agent’s Appointment as Attorney-In-Fact.

 

(a)     Each Grantor hereby irrevocably constitutes and appoints Administrative
Agent, effective the date hereof and terminating upon the termination of this
Agreement, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, solely
and limited for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, such power of attorney to be exercised by Administrative Agent
only upon the occurrence and during the continuance of an Event of Default, and,
without limiting the generality of the foregoing, each Grantor hereby gives
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following upon the
occurrence and during the continuation of an Event of Default:

 

(i)     other than with respect to any Excluded Contract, in the name of such
Grantor or its own name, or otherwise, take possession of and endorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account, Significant Contract, Customer Contract
or Network Site Lease Agreement subject to a Security Interest or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Administrative Agent for the purpose of collecting any and all such moneys due
under any Account, Significant Contract, Customer Contract or Network Site Lease
Agreement subject to a Security Interest or with respect to any other Collateral
whenever payable;

 

(ii)     in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as
Administrative Agent may reasonably request to evidence Administrative Agent’s
and the Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;

 

 
20

--------------------------------------------------------------------------------

 

 

(iii)     pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)     execute, in connection with any sale provided for in this Agreement,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v)     (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to Administrative Agent or as Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains) or Network
Site Lease Agreement, for such term or terms, on such conditions, and in such
manner, as Administrative Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Administrative Agent were the absolute owner thereof for all purposes, and do,
at Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the Security
Interests of the Secured Parties therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

(b)     If any Grantor fails to perform or comply with any of its agreements
contained herein, Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1(a).

 

(c)     The reasonable expenses of Administrative Agent incurred in connection
with actions taken pursuant to the terms of this Agreement, together with
interest thereon at the Default Rate, from the date of payment by Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to Administrative Agent on demand.

 

(d)     Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof in accordance with Section 6.1(a). All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
Security Interests created hereby are released.

 

6.2     Duty of Administrative Agent. The sole duty of Administrative Agent with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as Administrative Agent deals with similar property
for its own account. Neither Administrative Agent, any other Secured Party nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on Administrative Agent and the other Secured Parties
hereunder are solely to protect the interests of Administrative Agent, and the
other Secured Parties in the Collateral and shall not impose any duty upon
Administrative Agent or any other Secured Party to exercise any such powers.
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

 

 
21

--------------------------------------------------------------------------------

 

 

6.3     Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of Administrative Agent under this Agreement with
respect to any action taken by Administrative Agent or the exercise or non
exercise by Administrative Agent of any option, voting right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between Administrative Agent and the Lenders, be governed by
the Loan Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between Administrative Agent and
Grantors, Administrative Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement to
make any inquiry respecting such authority.

 

 

7.

MISCELLANEOUS

 

7.1     Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 12 of the Loan
Agreement; provided that notices and communications to Grantors shall be
directed to Grantors, at the address of Parent set forth in Section 12 of the
Loan Agreement.

 

7.2     Amendments, Waivers and Consents. None of the terms, covenants,
agreements or conditions of this Agreement may be amended, supplemented or
otherwise modified, nor may they be waived, nor may any consent be given, except
in accordance with Section 16.1 of the Loan Agreement.

 

7.3     Expenses, Indemnification, Waiver of Consequential Damages, etc.

 

(a)     Each Grantor, jointly and severally, shall pay all out-of-pocket
expenses incurred by Administrative Agent and each other Secured Party pursuant
to, and in accordance with, the applicable provisions of Section 11.1 of the
Loan Agreement, with references to this "Agreement" in such section being deemed
references to this "Security Agreement" for such references.

 

(b)     Each Grantor, jointly and severally, shall indemnify each Indemnitee
pursuant to, and in accordance with, Section 11.2 of the Loan Agreement, with
references to this "Agreement" in such section being deemed references to this
"Security Agreement" for such references.

 

(c)     Notwithstanding anything to the contrary contained in this Agreement, to
the fullest extent permitted by Legal Requirements, other than in connection
with an Indemnitee’s willful misconduct, bad faith or gross negligence, each
Grantor shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loans or the use of the proceeds thereof.

 

(d)     All amounts due under this Section 7.3 shall be payable no later than
ten (10) Business Days after demand therefor.

 

 
22

--------------------------------------------------------------------------------

 

 

7.4     Right of Set Off. If an Event of Default shall have occurred and be
continuing and subject to Section 4.6, each Secured Party is hereby authorized
at any time and from time to time, to the fullest extent permitted by Legal
Requirements, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
to or for the credit or the account of such Grantor against any and all of the
obligations of such Grantor now or hereafter existing under this Agreement or
any other Loan Document to such Secured Party irrespective of whether or not
such Secured Party shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Grantor may be contingent or
unmatured or are owed to a branch or office of such Secured Party different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including other rights of set off) that such Secured Party may
have. Each Secured Party agrees to notify such Grantor and Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

7.5     Governing Law; Jurisdiction; Venue; Service of Process.

 

(a)     Governing Law. The validity of this agreement and the other Loan
Documents (unless expressly provided to the contrary in another Loan Document in
respect of such other Loan Document), the construction, interpretation, and
enforcement hereof and thereof, and the rights of the parties hereto and thereto
with respect to all matters arising hereunder or thereunder or related hereto or
thereto shall be determined under, governed by, and construed in accordance with
the internal laws of the state of New York (including 5-1401 and 5-1402 of the
New York General Obligations Law, but otherwise excluding and without regard for
the conflicts of laws principles thereof).

 

(b)     Jurisdiction. Grantors hereby irrevocably and unconditionally submit,
for themselves and their property, to the nonexclusive jurisdiction of any
United States Federal or New York state court sitting in New York, New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any of the other Loan Documents, or for
recognition or enforcement of any judgment, and each Borrower hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York state or, to the
extent permitted by law, in such Federal court. Grantors waive, to the extent
permitted under applicable law, any right each may have to assert the doctrine
of forum non conveniens or to object to venue to the extent any proceeding is
brought in accordance with this Article 7. Nothing in this Agreement or any of
the other Loan Documents shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Loan Party or its Properties in the courts of any
jurisdiction.

 

(c)     Service of Process. Each party hereto further irrevocably consents to
the service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party at its said address.

 

(d)     Waiver of Jury Trial. Grantors, Administrative Agent and the other
Secured Parties hereby waive their respective rights to a jury trial of any
claim or cause of action based upon or arising out of any of the Loan Documents
or any of the transactions contemplated therein, including contract claims, tort
claims, breach of duty claims, and all other common law or statutory claims.
Grantors, Administrative Agent and the other Secured Parties represent that each
has reviewed this waiver and each knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. In the event of
litigation, a copy of this Agreement may be filed as a written consent to a
trial by the court.

 

 
23

--------------------------------------------------------------------------------

 

 

7.6     Appointment of Parent as Agent for Grantors. Each Grantor hereby
irrevocably appoints and authorizes Parent to act as its agent for service of
process and notices required to be delivered under this Agreement or under the
other Loan Documents, it being understood and agreed that receipt by Parent of
any summons, notice or other similar item shall be deemed effective receipt by
each Grantor and its Subsidiaries.

 

7.7     Intentionally Omitted.

 

7.8     No Waiver by Course of Conduct; Cumulative Remedies. Neither
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by Administrative
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by Legal Requirements.

 

7.9     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of each Grantor (and shall bind all
Persons who become bound as a Grantor to this Agreement), Administrative Agent
and the other Secured Parties and their respective successors and permitted
assigns; except that no Grantor may assign or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
Administrative Agent and each of Lenders (except as otherwise provided by the
Loan Agreement).

 

7.10     Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which Administrative Agent and the other Secured
Parties are entitled under the provisions of Section 7.3 and any other provision
of this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect Administrative Agent and the other Secured Parties
against events arising after such termination as well as before.

 

7.11     Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

 

7.12     Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

7.13     Counterparts; Telefacsimile Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic means shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or other
electronic means also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
forgoing shall apply to each other Loan Document mutatis mutandis. The words
“execution,” “signed,” “signature,” and words of like import in any Loan
Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

 
24

--------------------------------------------------------------------------------

 

 

7.14     Integration. This Agreement, together with the other Loan Documents
executed in connection herewith, represents the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of the Loan Agreement shall control; provided that any provision of
any other Loan Document which imposes additional burdens on any Grantor or
further restricts the rights of any Grantor or gives Administrative Agent or the
other Secured Parties additional rights shall not be deemed to be in conflict or
inconsistent with this Agreement and shall be given full force and effect.

 

7.15     Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

7.16     Acknowledgements.

 

(a)     Each Grantor hereby acknowledges that: (i) it has been advised by
counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents to which it is a party; (ii) it has received a copy of the
Loan Agreement and has reviewed and understands same; (iii) neither
Administrative Agent nor any other Secured Party has any fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between Grantors, on
the one hand, and Administrative Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and (iv) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
or thereby among the Secured Parties or among Grantors and the Secured Parties.

 

(b)     Each Issuer party to this Agreement acknowledges receipt of a copy of
this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer agrees to
provide such notices to Administrative Agent as may be necessary to give full
effect to the provisions of this Agreement.

 

7.17     Releases.     

 

(a)     On the Termination Date, the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of Administrative Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to Grantors. At the request and sole expense of any Grantor following any
such termination, Administrative Agent shall deliver to such Grantor any
Collateral held by Administrative Agent hereunder, and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.

 

 
25

--------------------------------------------------------------------------------

 

 

(b)     If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Loan Agreement,
then Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable to evidence the release of the Liens created
hereby on such Collateral. In the event that all the Capital Stock of any
Grantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Loan Agreement (other than to another Grantor), then, such
Grantor shall be released from its obligations hereunder and, at the request of
the Borrowers and at the expense of Grantor, Administrative Agent shall deliver
to Grantor any such Capital Stock held by Administrative Agent hereunder and
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary to evidence the release of the Liens created hereby on such
Capital Stock; provided that the Borrowers shall have delivered to
Administrative Agent, at least ten (10) Business Days prior to the date of the
proposed release, a written request for release identifying the relevant Grantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by the Borrowers stating that such transaction is in compliance
with the Loan Agreement and the other Loan Documents.

 

7.18     Additional Grantors. Each Subsidiary of the Borrowers that is required
to become a party to this Agreement pursuant to Section 7.19 of the Loan
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance attached hereto as Exhibit B.

 

7.19     All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Secured Parties, Administrative Agent and any
Persons designated by Administrative Agent or any other Secured Party pursuant
to any provisions of this Agreement or any of the other Loan Documents shall be
deemed coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Loan has not been terminated.

 

 

 

 [Signature Pages to Follow]

 

 
26

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

 

GRANTORS:

 

 

 

 

 

 

TOWERSTREAM CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Hernon

 

 

 

Joseph Hernon, Chief Financial Officer

 

 

 

 

 

 

TOWERSTREAM I, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Hernon

 

 

 

Joseph Hernon, Chief Financial Officer

 

 

 

 

 

 

HETNETS TOWER CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Hernon

 

 

 

Joseph Hernon, Chief Financial Officer

 

 

 

 

 

 

ALPHA COMMUNICATIONS CORP., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Hernon

 

 

Joseph Hernon, Chief Financial Officer

 

 

 

 

 

 

OMEGA COMMUNICATIONS CORP., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Hernon

 

 

 

Joseph Hernon, Chief Financial Officer

 

 

 

 

 

 

TOWERSTREAM HOUSTON, INC., a Texas corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Hernon

 

 

 

Joseph Hernon, Chief Financial Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

MELODY BUSINESS FINANCE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andres Scaminaci

 

 

 

Andres Scaminaci

 

 

 

Authorized Signatory

 

 